Citation Nr: 0800733	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for a nervous stomach.

4.  Entitlement to service connection polyposis, intestinal, 
adenomatosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1960 to May 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied the veteran's claims for service 
connection for lung disease, a right shoulder disability, a 
nervous stomach, and polyposis, intestinal, adenomatosis, 
with the claim for lung disease to include as the residual of 
asbestos exposure.  

In June 2005, the Board remanded the claims for additional 
development.  The Board notes that the scope of the claims 
for a nervous stomach, and polyposis, intestinal, 
adenomatosis, includes claims for compensation under 
38 U.S.C.A. § 1151 (West 2002).  


FINDINGS OF FACT

1.  The veteran does not have lung disease that was present 
in service or is otherwise related to such service.  

2.  The veteran does not have a right shoulder disability 
that was present in service or is otherwise related to such 
service.  

3.  The veteran does not have a nervous stomach that was 
present in service or is otherwise related to such service, 
nor does he have a nervous stomach as a result of an injury, 
or aggravation of an injury, attributable to VA 
hospitalization or medical treatment.  

4.  The veteran does not have polyposis, intestinal, 
adenomatosis, that was present in service or is otherwise 
related to such service, nor does he have polyposis, 
intestinal, adenomatosis, as a result of an injury, or 
aggravation of an injury, attributable to VA hospitalization 
or medical treatment.  


CONCLUSIONS OF LAW

1.  The veteran does not have lung disease as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran does not have a right shoulder disability as 
the result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have a nervous stomach as the result 
of disease or injury that was incurred during his active 
military service; compensation for a nervous stomach is not 
established under 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1131, 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.361 (2007).  

4.  The veteran does not have polyposis, intestinal, 
adenomatosis, as the result of disease or injury that was 
incurred during his active military service; compensation for 
polyposis, intestinal, adenomatosis, is not established under 
38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for lung 
disease, a right shoulder disability, a nervous stomach, and 
polyposis, intestinal, adenomatosis.  He further asserts that 
he has lung disease due to exposure to asbestos, and that he 
has a nervous stomach, and polyposis, intestinal, 
adenomatosis, as the result of VA hospital treatment.  

With regard to the claim for lung disease based on exposure 
to asbestos, he asserts that he worked around, slept under, 
cleaned, and lived among, fire-retardant materials aboard a 
World War II-era ship.  See veteran's letter, received in May 
2002.  

With regard to the claims based on 38 U.S.C.A. § 1151, he 
asserts that he was given salsalate, 750 milligrams, eight 
times per day, and that a VA physician told him in the 1980's 
that he had stomach and rectal problems due to this 
medication.  See veteran's letter, received in January 2002.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records show that between 
January and February of 1961, he was treated for URI (upper 
respiratory infection).  In March 1963, he was a passenger in 
a private motor vehicle that was involved in an accident 
(MVA).  An X-ray was negative.  The diagnosis was shoulder 
strain, with a notation that there was no organic nerve 
lesion.  Also in March 1963, he was treated for about a 
seven-month history of complaints of recurring sharp pains in 
the umbilical area.  There was a possible rectal mass on 
palpation.  An abdominal X-ray revealed gas shadows and fecal 
material throughout the colon and in the rectum.  The 
impressions were polyp, and intestinal polyposis.  

In April 1963, he was treated for complaints of lower 
abdominal pain.  A sigmoidoscope revealed no abnormalities, 
and a barium enema was normal.  However, he was noted to be 
extremely nervous and apprehensive, and a neuropsychiatric 
examination resulted in the determination that he had an 
"emotional instability reaction," for which it was further 
determined that he was unsuitable for service.  The diagnoses 
were polyposis, intestinal, adenomatosis, and emotional 
instability reaction.  

The veteran's separation examination report, dated in May 
1963, shows that his lungs and chest, upper extremities, 
abdomen and viscera, and his anus and rectum, were all 
clinically evaluated as normal, and the report indicates that 
a chest X-ray was negative, providing evidence against the 
claim that the veteran had a residual chronic disability 
associated with his problems during service.   

Overall, the Board, while noting the problems the veteran had 
during service, must find that the service records provide 
evidence against all claims, indicating no chronic residuals 
disorders that existed when the veteran left the service in 
May 1963.

While some of the service medical records provide some 
evidence in support of the veteran's claims, what is 
particularly damaging to the veteran's case is not the 
service medical records but the post-service medical record.  
The post-service medical evidence consists of VA and non-VA 
reports, dated between 1988 and 2005, and a decision of the 
Social Security Administration (SSA), dated in October 1993 
(and the SSA's supporting documentation).  

The SSA's decision shows that the veteran was determined to 
be disabled as of December 1991, years after service, with a 
primary diagnosis of degenerative joint disease, and a 
secondary diagnosis of osteoarthritis of the lumbar spine.  

With regard to the claim for a right shoulder disability, the 
post-service medical evidence includes a VA X-ray report for 
the right shoulder, dated in August 1988, which shows that 
there was no evidence of fracture or dislocation, or 
tendonous calcification.  A July 1989 VA progress note 
contains a notation of complaints of right shoulder and right 
knee pain, decades after service, with an assessment of DJD 
(degenerative joint disease).  

Private medical reports, dated in April 1992, note right 
shoulder arthritis and bursitis.  A June 1994 VA progress 
note shows treatment for complaints that included arthritic 
pain, with a history that included DJD of the right shoulder.  
The diagnosis was DJD of multiple joints.  Reports from the 
Platte Valley Medical Center (PVMC), dated in September 1998, 
show that the veteran was treated for right shoulder pain 
after he "fell off a barstool" and "rolled across [the] 
floor," injuring his right shoulder, providing more evidence 
against this claim.  An accompanying X-ray report was 
negative.  

Beyond the barstool injury cited above, and very importantly, 
the veteran has been  noted to have once worked in the rodeo, 
with a history of shoulder dislocations and a notation that 
"he used to be very active in the rodeo and has had multiple 
musculoskeletal injuries."  A June 1999 VA X-ray report 
contains an impression of narrowing of the acromiohumeral 
distance with elevation of the humeral head suggesting a 
rotator cuff injury particularly of the supraspinatous 
tendon.  A June 2000 VA progress note shows treatment for 
right should pain following lifting at his job on a dude 
ranch, with a history of dislocation in 1999.  The relevant 
diagnosis was right shoulder pain secondary to a November 
1999 injury.  

During service, in March 1963, the veteran was involved in an 
MVA, and was noted to have shoulder strain, with a notation 
that there was no organic nerve lesion.  However, an 
accompanying X-ray was negative, and the veteran's May 1963 
separation examination report shows that his upper 
extremities were clinically evaluated as normal.  The 
earliest post-service evidence of treatment for right 
shoulder symptoms is found in a July 1989 VA progress note, 
which contains a notation of degenerative joint disease.  The 
notation of DJD does not appear to have been based on a right 
shoulder X-ray, however, even assuming that this report is 
evidence of the existence of a right shoulder disorder, this 
report comes about 25 years after separation from service.  
This lengthy period without treatment is evidence there has 
not been a continuity of symptomatology and weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the veteran is shown to have sustained a 
post-service right shoulder injury in September 1998, after 
he fell off of a barstool and rolled across the floor, and 
the June 2000 VA progress note shows a history of right 
should dislocation in 1999, with a diagnosis of right 
shoulder pain secondary to a November 1999 injury.  In 
addition, there is no competent evidence showing that the 
veteran has a right shoulder disability that is related to 
his service.  Finally, there is no medical evidence to show 
that right shoulder arthritis was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  The Board must also note the 
veteran's post-service career choice.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With regard to the claim for lung disease, the veteran's 
service records, to include his discharge (DD Form 214), show 
that his related civilian occupation was "deckhand," and 
that he served aboard the U.S.S. Koiner between May 1961 and 
May 1963.  His rates were SR (seaman recruit), SN (seaman), 
and SA (seaman apprentice).  

The post-service medical evidence includes a December 1998 VA 
chest X-ray report, which contains an impression of COPD.  VA 
progress notes, dated in 1999, show treatment for respiratory 
symptoms that include shortness of breath, and cough, with 
notations of emphysema, and chronic obstructive pulmonary 
disease (COPD).  Treatment include use of an inhaler and oral 
medications.  A June 1999 VA chest X-ray report contains 
impressions of possible COPD, and "nothing acute."  PVMC 
reports, dated in 1999, show treatments for complaints of 
difficulty breathing, and contain diagnoses of COPD/COPD 
exacerbation, tobacco abuse, and asbestosis.  X-rays were 
noted to show COPD.  A March 2000 VA pulmonary function test 
(PFT) contains a diagnosis of COPD.  A June 2000 VA chest X-
ray report contains an impression of COPD with pulmonary 
arterial hypertension.  A July 2005 VA examination report 
contains an assessment of oxygen-dependent COPD due to his 
prior and continued tobacco use.  This report was based on 
evidence that included a chest X-ray, and a PFT.  

With regard to the veteran's history of smoking, the medical 
evidence includes a March 2000 VA PFT report which notes a 44 
history of smoking, providing strong evidence against the 
claim that the COPD has any connection with service.  A July 
2005 VA examination report notes an 80 pack-year history of 
tobacco use.  An October 1998 PVMC report notes that the 
veteran smoked one to two packs of cigarettes per day.  A 
number of other VA and PVMC medical reports also note that 
the veteran was a smoker.  See e.g., VA hospital report, 
dated in July 1999; 1999 PVMC reports.  

The Board first notes that in July 1999, the RO 
unsuccessfully attempted to verify exposure to asbestos with 
the National Personnel Records Center.  See generally VA 
Adjudication Procedure Manual M21-1 MR, Part IV, Subpart ii, 
Chapter 2, section C, 9(a) (providing a non-exclusive list of 
occupations that have higher incidents of asbestos exposure, 
including having worked in shipyards).  In any event, even 
assuming arguendo that the veteran was exposed to some 
asbestos during service, service connection for lung disease 
is not warranted.  The veteran's service medical records do 
not show that the veteran ever treated for respiratory 
symptoms, other than a URI.  The veteran's May 1963 
separation examination report shows that his lungs and chest 
were clinically evaluated as normal, and the report indicates 
that a chest X-ray was negative.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  

Furthermore, the first evidence of lung disease is found, at 
the earliest, in the aforementioned 1998 VA chest X-ray 
report.  Therefore, the earliest medical evidence of lung 
disease comes at least 34 years after separation from active 
duty service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  In 
addition, there is no competent evidence showing that the 
veteran has lung disease, to include emphysema or COPD, that 
is related to his service.  

In this regard, the veteran is shown to have a long history 
of heavy smoking for many years, and the only competent 
opinion of record is found in the July 2005 VA examination 
report, which attributes the veteran's COPD to his smoking, 
and which therefore weighs against the claim, outweighing the 
veteran's lay statements.  

To the extent that the veteran may have intended to assert 
that he has asbestosis, the Board finds that the 
preponderance of the evidence shows that he does not have 
asbestosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (under 38 U.S.C.A. § 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  In this 
regard, there are a number of medical reports which note 
asbestosis.  However, many of these are "by history" only, 
and none of these notations appear to have been based on a 
review of the veteran's claims file, nor are any of these 
notations corroborated by chest X-rays or PFT's (all of which 
indicate that the veteran has COPD).  See id.  These reports 
are also outnumbered by the reports which indicate that the 
veteran has respiratory disorders other than asbestosis.  Of 
particular note, the July 2005 VA examination report is 
highly probative evidence against a finding of asbestosis (as 
well as against a finding of a nexus between the veteran's 
lung disease and his service).  In this report, the examiner 
indicated that the veteran's medical files had been reviewed.  
The examiner's assessment was that the veteran has COPD due 
to smoking.  His opinion appears to have included review of 
an accompanying chest X-ray report, and a PFT report.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

Beyond the above, the Board must find that the veteran's 
claims to this point undermine his credibility, impacting all 
claims in this case.  Simply stated, the veteran has, to this 
point, filed claims for disorders that clearly have no 
association with service and are clearly associated with 
problems that have no association to service.  The fact that 
the veteran would file such claims undermines his credibility 
in the eyes of the Board.   

With regard to the claim for a nervous stomach, the veteran's 
service medical records show that in April 1963, he was 
treated for complaints of lower abdominal pain.  A 
sigmoidoscope revealed no abnormalities, and a barium enema 
was normal.  He was noted to be extremely nervous and 
apprehensive, and a neuropsychiatric examination resulted in 
the determination that he had an "emotional instability 
reaction," for which it was further determined that he was 
unsuitable for service.  

The veteran's separation examination report, dated in May 
1963, shows that his abdomen and viscera were clinically 
evaluated as normal.  As for the post-service evidence, a 
notation in a March 1988 VA report indicates that the veteran 
had an adjustment disorder.  A VA progress note, dated in 
March 1990, shows that the veteran was treated for 
"alcoholic gastritis."  A VA hospital report, covering 
treatment between August and September of 1994, shows 
treatment for alcohol dependence, providing evidence against 
this claim.  

An accompanying barium enema report, dated in August 1994, 
contains an impression of normal double contrast barium 
enema.  A VA hospital report, dated in July 2001, notes acid 
reflux.  A VA progress note, dated in August 2000, shows that 
the veteran was treated for complaints of right upper 
quadrant pain after he was hit with a wagon tongue.  The 
relevant assessment was abdominal wall contusion.  

There is no evidence of a stomach condition during service, 
therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, assuming that 
"gastritis" can be construed to be within the scope of the 
claim for "a stomach condition," the earliest medical 
evidence of a stomach condition comes at least 26 years after 
separation from active duty service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  Maxson.  In addition, this report is approximately 17 
years old, it indicates that his gastritis was due to 
alcoholism, and there is no subsequently dated medical 
evidence to show that the veteran currently has a stomach 
condition, nor is there any competent evidence showing that a 
current stomach condition is related to his service, to 
include as due to an acquired psychiatric disorder that is 
related to his service (service connection is not currently 
in effect for an acquired psychiatric disorder).  Gilpin.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for polyposis, intestinal, 
adenomatosis, the post-service medical evidence includes a VA 
progress note, dated in August 1988, which shows treatment 
for a complaint of a lump in the mid-groin secondary to being 
kicked by a horse about two months before, providing more 
evidence against this claim.  A VA progress note, dated in 
July 1989, shows that the veteran was given NSAIDS 
(nonsteroidal anti-inflammatory drugs) for DJD of the right 
shoulder and for right knee pain.  A VA progress note, dated 
in March 1990, shows that the veteran reported rectal 
bleeding after a "three-day drunk."  He complained of 
indigestion.  On examination, the rectum was clear, and 
without masses.  It was noted that he should discontinue 
NSAIDS.  A VA progress note, dated in June 1994, notes 
complaints of abdominal pain and possible rectal bleeding.  A 
VA hospital report, covering treatment between August and 
September of 1994, shows treatment for alcohol dependence, 
with complaints of rectal bleeding.  An accompanying barium 
enema report, dated in August 1994, contains an impression of 
normal double contrast barium enema.  The report contains an 
Axis III diagnosis of bright red rectal bleed, probably 
secondary to hemorrhoids.  

The veteran's service medical records show that in March 
1963, he was treated for intestinal polyposis.  A subsequent 
sigmoidoscope revealed no abnormalities, and a barium enema 
was normal.  The veteran's separation examination report, 
dated in May 1963, shows that his abdomen and viscera, and 
his anus and rectum, were clinically evaluated as normal.  
Furthermore, although the veteran has received treatment on 
several occasions for rectal bleeding, he has not been 
diagnosed with polyposis/intestinal adenomatosis, Gilpin, nor 
is there any competent evidence showing that this condition 
is related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

As a final matter, the veteran has asserted that compensation 
is warranted for a nervous stomach, and/or polyposis, 
intestinal adenomatosis, under 38 U.S.C.A. § 1151.  Under 
38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d) (2007).

The Board finds that the claims must be denied.  The Board 
has previously determined that the veteran does not have 
either a nervous stomach, or polyposis, intestinal 
adenomatosis.  Gilpin.  The Board further notes that the 
claims file does not contain competent evidence to show that 
the veteran has either of these conditions as a result of 
unforeseen events, or VA negligence.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  In summary, the statutory prerequisites 
for compensation under 38 U.S.C.A. § 1151 have not been met.  
Accordingly, the preponderance of the evidence is against the 
appellant's claims, and compensation for a nervous stomach, 
and/or polyposis, intestinal adenomatosis, under 38 U.S.C.A. 
§ 1151 is not warranted.  As such, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefits sought on appeal.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contention that lung 
disease, a right shoulder disability, a nervous stomach, and 
polyposis, intestinal, adenomatosis, were caused by service 
many years ago (or that a nervous stomach, and polyposis, 
intestinal, adenomatosis, are a result of unforeseen events, 
or VA negligence).  In this case, when the veteran's post-
service medical records are considered (which indicate that 
the claimed conditions began years after service, and/or that 
the veteran does not have the claimed conditions, and that 
the claims file does not contain competent evidence of a 
nexus between any of the claimed conditions and the veteran's 
service, or that any of the claimed conditions are as a 
result of unforeseen events, or VA negligence), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has lung disease, a right shoulder 
disability, a nervous stomach, and polyposis, intestinal, 
adenomatosis, that are related to his service, or that a 
nervous stomach, and/or polyposis, intestinal, adenomatosis, 
are a result of unforeseen events, or VA negligence.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in May 2002, and June 2005, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The May 2002 
VCAA notice complied with the requirement that the notice 
must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  With regard to the claim 
for lung disease, the veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
As for the other claims, although the veteran has not been 
afforded examinations, and etiological opinions have not been 
obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the claimed conditions are either not shown (a 
nervous stomach, and polyposis, intestinal, adenomatosis), or 
are first shown many years after separation from service 
(lung disease, and a right shoulder disability), and there is 
no competent evidence to show that any of the claimed 
conditions are related to the veteran's service, or that a 
nervous stomach, and/or polyposis, intestinal, adenomatosis, 
are a result of unforeseen events, or VA negligence.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER


Service connection for lung disease is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a nervous stomach is denied.  

Service connection for polyposis, intestinal, adenomatosis, 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


